Citation Nr: 0600734	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  01-09 653A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for malaria.


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran was beleaguered from December 1941 to April 1942, 
was a prisoner of war from April 9, 1942 to April 16, 1942, 
was in no casualty status from April 17, 1942 to August 1945, 
and had service with the regular Philippine Army from August 
1945 to May 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, that denied the 
veteran's application to reopen a claim for service 
connection for malaria.  In December 2002, the Board found 
that new and material evidence had been submitted, and the 
claim was reopened.  In March 2003, the Board undertook 
additional development of the evidence as to this issue 
pursuant to 38 C.F.R. § 19.9(a)(2) (2002), a regulation that 
was later invalidated.  See Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  In 
November 2003, the Board remanded the claim for further 
development.  


FINDINGS OF FACT

1.  All requisite notices and assistance to the veteran have 
been provided, and all evidence necessary for an equitable 
disposition of the claim has been obtained.

2.  The veteran does not currently have malaria or any 
residuals thereof.


CONCLUSION OF LAW

Malaria or residuals of malaria were not incurred in or 
aggravated by the veteran's active service.  38 U.S.C.A. §§ 
1110; 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.385 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Service connection for certain tropical diseases, 
including malaria, will be rebuttably presumed if they are 
manifest to a compensable degree within one year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2005). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2005).  Service connection may also be granted for 
a disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2005).  Under 38 C.F.R. 
§ 3.310, secondary service connection is permitted based on 
aggravation; compensation is payable for the degree of 
aggravation of a non-service-connected disability caused by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).  "A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between the disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 309, 314 (1993).

Having carefully considered the veteran's claim in light of 
the record and the applicable law, the Board concludes that 
the preponderance of the evidence is against the claim, and 
the appeal will be denied.

As an initial matter, the Board notes that a September 2000 
VA Administrative Decision established that the veteran had 
prisoner of war status from April 9, 1942, until April 16, 
1942.  As he was not detained for at least 30 days, however, 
the provisions of  38 C.F.R. §§ 3.307(a)(5) and 3.309(c) 
pertaining to presumptions applicable to former prisoners of 
war do not apply in this case.  Accordingly, the Board will 
proceed with an analysis as to whether the veteran's claim 
may be awarded on other grounds.

The Board notes that the veteran originally sought service 
connection for malaria in August 1955.  At that time, he 
alleged that he had contracted malaria in March 1942.  The 
Board notes that there are no service medical records 
available in this case, however, in support of his claim, the 
veteran submitted a letter written in September 1955 by V.M., 
a family member, which stated that the veteran had returned 
home in mid-April 1942, and that he was very ill at that 
time.  He was treated by the family and a local doctor.  The 
veteran also submitted a September 1955 affidavit sworn by 
A.D., a family member, which stated that the veteran had 
returned home in mid-April 1942, and was treated for malaria 
at that time.  An additional September 1955 affidavit was 
submitted by N.A., a fellow serviceman, which indicated that 
in March and April 1942, up until the time that N.A. was 
wounded, the veteran frequently visited the aid station 
complaining that he was suffering from malaria.  The veteran 
also submitted a September 1955 "certificate of attending 
physician," executed by Manuel S. Galvez, M.D., which stated 
that he had treated the veteran for malaria in the Bataan 
battle fields and that no records of such treatment were 
available.  His symptoms at the time of treatment had 
included chills, fever, and sweating, in addition to numbness 
of his lips, the tips of his fingers and toes, and loss of 
strength.  On VA examination in September 1955, malaria was 
not diagnosed, nor were any residuals of malaria found.

 In September 2001, the veteran submitted an affidavit sworn 
by P.M., a fellow serviceman, who stated that he personally 
knew that the veteran had contracted malaria in March 1942, 
during battle in Bataan, for he and the veteran regularly saw 
each other in sick call for treatment of malaria.  Additional 
affidavits sworn in September 2001 by J.R., and F.D., family 
members, stated that in mid-April 1942 the veteran arrived 
home very ill and that he was treated for malaria.  A 
November 1999 affidavit sworn by D.E., a fellow serviceman 
and the Medical Aid man of the veteran's unit, was also 
submitted.  In this statement, D.E. stated that during the 
Bataan Death March, the veteran was "chilling furiously," 
and needed medical attention.  He observed that the veteran 
was very weak due to malaria, and that he feared the veteran 
would not be able to make it to the camp due to his physical 
condition.

The veteran underwent VA examination for malaria in April 
2004, as a result of which malaria was specifically not 
diagnosed.  The veteran reported having contracted malaria in 
1942, with an alleged relapse in 1944.  With regard to 
current medical complaints, he claimed only to experience 
edema and chills approximately three times per month.  
Ultrasounds of the liver and spleen were found to be normal.  
The diagnoses were "no malaria on exam with no evidence of 
liver or spleen residuals," and mild anemia with 
undetermined etiology.

As noted above, service medical records or records of 
treatment within one year of separation from service are not 
available in this case.  Even assuming arguendo that the 
veteran did contract malaria in March 1942, during his period 
of active service, the Board finds that the veteran would 
still not be entitled to service connection for malaria 
because he does not have a current diagnosis of malaria or 
residuals thereof.  See Boyer, supra.  Congress has 
specifically limited entitlement to service-connected 
benefits to cases where there is a current disability.  "In 
the absence of proof of a present disability, there can be no 
valid claim."  Brammer v. Derwwinski, 3 Vet. App. 223, 225 
(1992).  There is no post-service evidence indicating that 
the veteran has had malaria, or difficulties relating to 
residuals of malaria, since service.  Based on these 
findings, the Board concludes that even if the veteran had 
malaria during his period of active service, that malaria was 
acute and transitory and resolved without residuals.  See 
38 C.F.R. § 3.303.

The Board has considered the veteran's claims that he has 
malaria or residuals of malaria related to his service.  
However, as a layman, the veteran is not competent to give a 
medical opinion on causation or aggravation of a medical 
condition.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  The Board has also considered the 
statements submitted by various family members and fellow 
servicemen.  However, as laypersons without ostensible 
medical experience, they are not competent to give a medical 
opinion on causation or aggravation of a medical condition.  
See Bostain, supra.

In the present case, there is no competent medical evidence 
that the veteran currently has malaria or residuals of 
malaria that have been linked to service.  No probative, 
competent medical evidence exists of a relationship between 
any currently claimed malaria and any alleged continuity of 
symptomatology.  Voerth v. West, 13 Vet. App. 117 (1999); 
McManaway v. West, 13 Vet. App. 60 (1990); Savage v. Gober, 
10 Vet. App. 488 (1997).  The Board concludes that malaria or 
residuals thereof were not incurred in or aggravated by the 
veteran's service.

As the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent correspondence in July 2001 and 
September 2004 ; a rating decision in October 2000; a 
statement of the case in September 2001; and supplemental 
statements of the case in March 2002, July 2002, July 2005, 
and October 2005.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of that claim by the RO subsequent to receipt of 
the required notice.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  Thus, VA has satisfied its duty to notify the 
appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has also obtained an examination.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.





						
	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for malaria is denied.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


